     Case 8:20-cv-01920-CJC-DFM Document 19 Filed 02/02/21 Page 1 of 6 Page ID #:75




 1

 2
                                                                              2/2/2021
 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9            CENTRAL DISTRICT OF CALIFORNIA - SOUTHERN DIVISION
10

11    GODWIN AGBIM,                               )     Case No.: SACV 20-01920-CJC (DFMx)
                                                  )
12                                                )
                   Plaintiff,                     )
13                                                )
            v.                                    )     ORDER DENYING DEFENDANT’S
14                                                )     MOTION TO DISMISS OR, IN THE
                                                  )     ALTERNATIVE, TO STAY THE CASE
15                                                )     [Dkt. 11]
      ZIP CAPITAL GROUP, LLC,                     )
16                                                )
                                                  )
17                 Defendant.                     )
                                                  )
18                                                )
                                                  )
19                                                )
                                                  )
20                                                )
21

22    I. INTRODUCTION & BACKGROUND
23

24          On October 5, 2020, Plaintiff Godwin Agbim filed this action against Defendant
25    Zip Capital Group, LLC. (Dkt. 1 [Complaint, hereinafter “Compl.”].) Plaintiff has a
26    personal cell phone account and has been on the Do Not Call Registry since January
27    2020. (Id. ¶¶ 11, 15, 22.) Using an automated telephone dialing system, Defendant
28    repeatedly called and texted Plaintiff’s cell phone number for solicitation purposes. (Id.

                                                  -1-
     Case 8:20-cv-01920-CJC-DFM Document 19 Filed 02/02/21 Page 2 of 6 Page ID #:76




 1    ¶¶ 12௅13.) Defendant’s texts and calls were not for emergency purposes. (Id. ¶ 14.)
 2    Defendant knew that its calls and text messages were unwanted, and they were
 3    “bothersome, disruptive and frustrating for Plaintiff.” (Id. ¶ 17.)
 4

 5           Based on these facts, Plaintiff filed the instant lawsuit asserting violations of the
 6    Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, et seq., and Texas’s
 7    Business & Commercial Code § 302.101, et seq. (Id. ¶¶ 23௅38.) Now before the Court
 8    is Defendant’s motion to dismiss pursuant to Federal Rules of Procedure 12(b)(1) and
 9    12(b)(6),1 or in the alternative, stay the case. (Dkt. 11 [hereinafter “Mot.”].) For the
10    following reasons, Defendant’s motion is DENIED.2
11

12    II. DISCUSSION
13

14           A.      The Telephone Consumer Protection Act of 1991
15

16           The TCPA makes it “unlawful for any person within the United States . . . to use
17    any telephone facsimile machine, computer, or other device to send, to a telephone
18    facsimile machine, an unsolicited advertisement.” 47 U.S.C. § 227(b)(1)(C). It generally
19    prohibits making nonemergency, unsolicited calls advertising “property, goods, or
20    services” using automatic dialing systems and prerecorded messages to telephones and
21    cellular phones. Id. § 227(a)(5), (b)(1)(A)(iii). Although the statute does not define a
22    “call,” the Federal Communications Commission (FCC), the agency implementing the
23

24
      1
       Defendant also purports to move to strike pursuant to Rule 12(f). (Mot. at 6.) However, Defendant
25
      does not assert that Plaintiff’s Complaint contains “redundant, immaterial, impertinent, or scandalous
26    matter,” which are the grounds to strike a pleading under Rule 12(f). Accordingly, the Court DENIES
      Defendant’s motion to strike.
27
      2
        Having read and considered the papers presented by the parties, the Court finds this matter appropriate
28    for disposition without a hearing. See Fed. R. Civ. P. 78; Local Rule 7-15. Accordingly, the hearing set
      for February 8, 2021, at 1:30 p.m. is hereby vacated and off calendar.
                                                         -2-
     Case 8:20-cv-01920-CJC-DFM Document 19 Filed 02/02/21 Page 3 of 6 Page ID #:77




 1    TCPA, has interpreted the TCPA to “encompass[] both voice calls and text calls to
 2    wireless numbers including, for example, short message service (SMS) calls,” which are
 3    generally referred to as text messages. In re Rules & Regulations Implementing the
 4    Telephone Consumer Protection Act of 1991, 18 F.C.C. Rcd. 14014, 14115 (July 3,
 5    2003). A call or text is not unsolicited, however, where the recipient gave the sender
 6    “prior express consent.” 47 U.S.C. § 227(b)(1)(A).
 7

 8          B.     Motion to Dismiss - Standing
 9

10          Defendant moves to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(1)
11    for lack of standing. To satisfy Article III standing, “[t]he plaintiff must have
12    (1) suffered an injury in fact, (2) that is fairly traceable to the challenged conduct of the
13    defendant, and (3) is likely redressed by a favorable decision.” Spokeo, Inc. v. Robins,
14    136 S. Ct. 1540, 1547 (2016). A plaintiff establishes injury in fact if he or she suffered
15    “‘an invasion of a legally protected interest’ that is ‘concrete and particularized’ and
16    ‘actual or imminent, not conjectural or hypothetical.’” Id. at 1548 (quoting Lujan v. Defs.
17    Of Wildlife, 504 U.S. 555, 560 (1992)).
18

19          Defendant argues that Plaintiff lacks standing to assert his TCPA claim because
20    “he does not allege, and cannot establish, any concrete harm or injury as [a] result of the
21    alleged cellular telephone calls.” (Mot. at 7.) The Court disagrees. The Ninth Circuit
22    has held that “the violation of the TCPA is a concrete, de facto injury.” Van Patten v.
23    Vertical Fitness Group, LLC, 847 F.3d 1037, 1043 (9th Cir. 2017); see also Romero v.
24    Department Stores Nat’l Bank, 725 Fed. Appx. 537, 539 (9th Cir. 2018) (holding that
25    “[t]he district court erred in concluding that [the plaintiff] lacked standing under Article
26    III to bring a TCPA claim” based on Van Patten). The Van Patten court recognized that
27    telemarketing calls and text messages, “absent consent, present the precise harm and
28    infringe the same privacy interests Congress sought to protect in enacting the TCPA.

                                                    -3-
     Case 8:20-cv-01920-CJC-DFM Document 19 Filed 02/02/21 Page 4 of 6 Page ID #:78




 1    Unsolicited telemarketing phone calls or text messages, by their nature, invade the
 2    privacy and disturb the solitude of their recipients. A plaintiff alleging a violation under
 3    the TCPA “need not allege any additional harm beyond the one Congress has identified.”
 4    Van Patten, 847 F.3d at 1043 (emphasis in original) (citing Spokeo, 136 S. Ct. at 1549).
 5    Here, Plaintiff has alleged that he received unwanted telemarketing telephone calls and
 6    text messages from Defendant that were bothersome, disruptive and frustrating for
 7    Plaintiff. This is sufficient to establish standing.
 8

 9          C.     Motion to Dismiss – Failure to State a Claim
10

11          Defendant also moves to dismiss for failure to state a claim, pursuant to Rule
12    12(b)(6). A motion to dismiss under Rule 12(b)(6) tests the legal sufficiency of the
13    claims asserted in the complaint. The issue on a motion to dismiss for failure to state a
14    claim is not whether the claimant will ultimately prevail, but whether the claimant is
15    entitled to offer evidence to support the claims asserted. Gilligan v. Jamco Dev. Corp.,
16    108 F.3d 246, 249 (9th Cir. 1997). Rule 12(b)(6) is read in conjunction with Rule 8(a),
17    which requires only a short and plain statement of the claim showing that the pleader is
18    entitled to relief. Fed. R. Civ. P. 8(a)(2). When evaluating a Rule 12(b)(6) motion, the
19    district court must accept all material allegations in the complaint as true and construe
20    them in the light most favorable to the non-moving party. Moyo v. Gomez, 32 F.3d 1382,
21    1384 (9th Cir. 1994). Dismissal of a complaint for failure to state a claim is not proper
22    where a plaintiff has alleged “enough facts to state a claim to relief that is plausible on its
23    face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
24

25          Defendant argues that the claim is barred because the Supreme Court’s ruling in
26    Barr v. American Association of Political Consultants, 140 S. Ct. 2335 (2020), renders
27    “the entirety of § 227(b)(1)(A)(iii)” unconstitutional. (Mot. at 9௅10.) Defendant’s
28    assertion completely misstates the ruling in Barr. Barr involved a constitutional

                                                     -4-
     Case 8:20-cv-01920-CJC-DFM Document 19 Filed 02/02/21 Page 5 of 6 Page ID #:79




 1    challenge to a 2015 amendment exempting robocalls to collect government debt from the
 2    general robocall restriction of § 227(b)(1)(A)(iii). 140 S. Ct. at 2346. In Barr, the
 3    Supreme Court held that the government-debt exception was an unconstitutional content-
 4    based restriction of speech. Id. at 2347. However, the Barr Court expressly declined to
 5    hold the entirety of § 227(b)(1)(A)(iii) unconstitutional, id. at 2348௅49, and instead
 6    severed the government-debt exception and “[left] in place the longstanding robocall
 7    restriction,” id. at 2355. Accordingly, Defendant cannot claim that the law Plaintiff relies
 8    on is unconstitutional. (See Mot. at 10.)
 9

10          Defendant also asserts that Plaintiff opted in to its robocalls on May 9, 2020, (Mot.
11    at 10), which would preclude Plaintiff from bringing his TCPA claim, see 47 U.S.C.
12    § 227(b)(1)(A). At the motion to dismiss stage, however, the Court is concerned only
13    with the sufficiency of the complaint. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
14    And the Court construes Plaintiff’s allegation that Defendant’s “calls and text messages
15    were unwanted” to mean that he did not opt-in to any calls from Defendant. (See Compl.
16    ¶ 16.) Accepting all material allegations in the Complaint as true and construing them in
17    the light most favorable to Plaintiff, the Court finds that Plaintiff has sufficiently alleged
18    Defendant’s violation of the TCPA. See Moyo, 32 F.3d at 1384.
19

20          D.     Stay
21

22          In the alternative, Defendant requests the Court stay this case pending the
23    resolution of Facebook, Inc. v. Duguid, No. 19-511 (U.S. July 9, 2020), which is
24    currently awaiting decision before the Supreme Court. The Supreme Court granted
25    certiorari in Duguid to address the question of “[w]hether the definition of [automatic
26    telephone dialing system] in the TCPA encompasses any device that can ‘store’ and
27    ‘automatically dial’ telephone numbers, even if the device does not ‘us[e] a random or
28    sequential number generator.’” Compare Petition for Certiorari at ii, Duguid, No. 19-511

                                                    -5-
     Case 8:20-cv-01920-CJC-DFM Document 19 Filed 02/02/21 Page 6 of 6 Page ID #:80




 1    (Oct. 17, 2019), 2019 WL 5390116, at *ii with Duguid, 141 S. Ct. 193 (2020) (granting
 2    certiorari limited to the question of the definition of “automatic telephone dialing
 3    system”).
 4

 5          A district court has the inherent power to stay its proceedings. Landis v. N. Am.
 6    Co., 299 U.S. 248, 254௅55 (1936). However, it is not clear from the face of Plaintiff’s
 7    Complaint how the question presented in Duguid is relevant in the instant case nor does
 8    Defendant offer any explanation. Accordingly, the Court finds a stay based on
 9    Defendant’s conclusory assertion is unjustified.
10

11    III. CONCLUSION
12

13          For the foregoing reasons, Defendant’s motion to dismiss and request for stay is
14    DENIED. Defendant shall file an answer to Plaintiffs’ Complaint by February 16, 2021.
15

16      DATED: February 2, 2021
17

18
                                                  HON. CORMAC J. CARNEY
19

20                                            UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28


                                                   -6-
